Title: From George Washington to Samuel Huntington, 17 October 1779
From: Washington, George
To: Huntington, Samuel


        
          Sir
          Head Quarters West point 17th October 1779.
        
        I have been honored with your Excellency’s favors of the 5th 8th and 9th instants. Neither of the former reached me till yesterday, and the latter this day.
        I am happy that my countermanding the march of the two North Carolina Battalions met the approbation of Congress.
        I am waiting with the utmost anxiety for further accounts from the Southward.
        By a letter from General Gates, of the 13th Inst., I am informed, that 56 sail of transports, in Ballast, had arrived on that day at Newport. This circumstance, corroborated by accounts from New York, look as if an evacuation of Rhode Island was intended, or at least, that they mean to hold themselves in readiness to effect it, if necessary.
        A letter from a confidential Correspondent at New York, dated the 9th inst., mentions, “that the first division of troops are to reimbark immediately, and its generally beleived that they are destined for Georgia.”
        My other advices all tend to shew, that the enemy are making every preparation for the defence of the harbour of New York. I have the honor to be with great Respect Your Excellency’s Most obt humble Servt
        
          Go: Washington
        
      